Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 93-95 have been canceled by Applicants’ amendment filed 04-01-2021. Claims 96-115 have been added by Applicants’ amendment filed 04-01-2021.

Please Note: Because the pro se Applicant recently engaged an attorney to represent Applicant in this matter (See; Power of Attorney, filed April 1, 2021), and in the interest of compact prosecution, the Examiner has determined that new claims 96-113 in the amendment filed April 1, 2021 resemble canceled claims 93-95. Thus, the Examiner will examine new claims 96-113.
In the reply filed April 1, 2021, Applicant canceled previously pending claims 93-95, and added new claims 96-115. Therefore, the rejections of record directed to claims 93-95 in the Office Action mailed October 7, 2020; as well as, Applicant’s arguments directed to claims 93-95 are rendered moot. 


Applicant is cautioned that the continual cancelation of all pending claims, and the presentation of an entirely new set of claims, is considered non-responsive to a previous Office Action. As noted in MPEP 821.03, noting that an amendment canceling all claims drawn to the elected invention and presenting only claims drawn to the nonelected invention should not be entered; and that such an amendment is nonresponsive.


Initial Election:
Applicant elected of Group I, claims 1, 3, 5, 13, 15, 17, 19, 31, 33, 35, 41, 43, 45-47 and 69-74 (all claims, now canceled), directed to a method of analyzing a primary sample containing a first plurality of organic molecules, and the election of Species as follows:
Species (A): wherein the species method of claim 1, further comprising a step is at least one analytical process predominantly determining at least one quantity (instant claim 3),
Species (B): wherein the species of method of claim 13, further comprising a step is said degree of separation being high enough (instant claim 13), and
Species (C): wherein the species election of method according to claim 5, further comprising a step is further comprising said degree of separation being high enough is (instant claim 15), in the replies filed April 11, 2019 and May 29, 2019 was previously acknowledged.

Supplemental Election:
Applicant's Supplemental election of Group I with traverse claims 96-113, directed to a method of analyzing a mixture of organic molecules, and the following Species:
Species (A): wherein the mixture of organic molecules is obtained from a single organism, a plurality of organisms, a plurality of cells...or combinations thereof (claim 97);
Species (B): wherein the source of the mixture of organic molecules is a single organism (claim 97);
Species (C): wherein step (a) provides more than 1536 samples (claim 100);
Species (D): wherein step (a)(1) at least one separation method comprises separation based on at least two chemical, physical and/or biological properties (claim 104);
Species (E): wherein the at least one chemical, physical and/or biological property according to claim 103 is a physical cross section (claim 103);
Species (F): wherein the at least one fragmentation method according to claim 106 is enzymatic digestion (claim 106);
Species (G): wherein the method of claim 96 further comprises identifying the amino acid or nucleic acid sequence of at least one ionized biopolymer (claims 111);

Species (I): wherein step (b) of claim 111 further comprises identifying the amino acid sequence of the at least one ionized biopolymer, and identifying counterterrorism measures (claim 113), in the reply filed on June 9, 2021 is acknowledged. 

Regarding Species (B) of instant claim 97, upon further consideration, the Examiner has rejoined the species of the source of the mixture of organic molecules to include a plurality of organisms, a plurality of cells, cells obtained from a bodily fluid, and cells obtained from a bodily tissue, (claim 97);

Regarding Species (E) of instant claim 103, upon further consideration, the Examiner has rejoined the species of at least one chemical, physical and/or biological property to include molecular mass. The examination of the species together does not represent an undue burden.

Regarding Species (F) of instant claim 106, upon further consideration, the Examiner has rejoined the species of fragmentation method to include chemical or physical dissociations, and molecular collisions. The examination of the species together does not represent an undue burden.
Regarding Species (I) of instant claim 113, upon further consideration, the Examiner has rejoined the species of identifying to include a biomarker for disease. The examination of the species together does not represent an undue burden.


The traversal is on the grounds that: (a) Applicant submits that claims 114 and 115 recite every element of claim 96, such that claims 114 and 115 fall within the scope of the originally elected invention much as claim 96; an(Applicant Remarks, pg. 8, first full paragraph).
Regarding (a), regarding Applicant’s assertion that claims 114 and 115 recite every element of claim 96, such that claims 114 and 115 fall within the scope of the originally elected invention, the Examiner disagrees. As noted in the Office Action mailed April 9, 2021, applicant previously received an As previously noted, claim 1 of the claims filed July 30, 2017 was directed to a method of analyzing a primary sample containing a first plurality of organic molecules wherein the steps are: (a) separating of molecules with respect to a single or plurality of one or both a physical or chemical property; (b) subjecting the members of the second plurality of secondary samples to a process wherein the organic molecules are fragmented; (c) subjecting the plurality of secondary samples to a process whereby the organic molecules or fragmentation products thereof are released from a liquid, liquid crystal, gel-like, or solid phase; (d) simultaneously or partially ionized; and (e) subjected to at least one analytical process. Thus, newly submitted claims 114 and 115 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Regarding Applicant’s assertion that there is no search burden on the Examiner, the Examiner disagrees. Applicant has canceled all pending claims 93-95 and has added a set of wholly new claims that require a search and examination beyond the originally presented claims, including newly submitted independent claims 114 and 115. Moreover, claims 114 and 115 include additional elements not recited in original claim 1, in previously submitted claim 93, and/or in instant claim 96 (e.g., MS-MS or MSn; and a ratio of the width of isotopic envelope relative to the distance between monoisotopic peaks is less than 0.5). Thus, there is a significant search and examination burden on the Examiner.

Claims 114 and 115 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 9, 2021.

Claims 98, 99, 101, 102, 105, 108, 110 and 112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 96, 97, 100, 103, 104, 106, 107, 109, 111 and 113 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed March 10, 2017, claims the benefit of US Provisional Patent Application No. 62/307,470, filed March 12, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 1, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

In the reply filed April 1, 2021, Applicant canceled previously pending claims 93-95, and added new claims 96-115. Therefore, the rejections of record directed to claims 93-95 in the Office Action mailed October 7, 2020; as well as, Applicant’s arguments directed to claims 93-95 in the reply filed April 1, 2021 are rendered moot. 


New Objections/Rejections
Markush Objection
Claims 96, 97, 103, 104, 106, 109, 111 and 113 are objected to because of the following informalities: Claim 96 recites, for example, the term “separated from the mixture of organic molecules . Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Claims 96, 97, 100, 103, 104, 106, 107, 109, 111 and 113 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This is a new rejection necessitated by amendment of the claims in the response filed 04-01-2021.
Claim 96 is indefinite for the recitation of the term “a method of analyzing” in line 1 because the method simply recites steps that are repeated, but contain no analysis, such that it is wholly unclear as to the result of said steps, and/or why the steps should be carried out. There is simply no conclusion or result obtained by carrying out the steps as recited and, thus, the metes and bounds of the claim cannot be determined.
Claim 96 is indefinite for the recitation of the term “which have been” in line 3 because it is unclear if the steps that follow this term refer to steps that were previously carried out, and which are not part of the method as recited, or whether the steps that follow the term refer to active steps of the method as recited and, thus, the metes and bounds of the claim cannot be determined. The Examiner suggests that Applicant amend the claim to recite active steps such as, for example, “(a) separating a mixture of organic molecules; (b) subjecting the mixture of organic molecules to a fragmentation method; (c) subjecting the mixture of fragmented organic molecules to an ion source”.
Claim 96 is indefinite for the recitation of the term “the fragmented organic molecules” in line 6. There is insufficient antecedent basis for the term “the fragmented organic molecules” in the claim.
Claim 96 is indefinite for the recitation of the term “the isotopic envelopes” in lines 7 and 8. There is insufficient antecedent basis for the term “the isotopic envelopes” in the claim. Moreover, it is unclear 
Claim 96 is indefinite for the recitation of the term “do not at least on average overlap” in line 9 such that the claim recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 96 recites the broad range or limitation of “on average”, while the claim also recites the narrower statement of “at least”, such that how much overlap (or non-overlap) is “at least on average” is wholly unclear. Accordingly, the metes and bounds of the claim are not clear. 
	Claim 103 is indefinite for the recitation of the term “physical cross section” in line 4 because it is unclear as to what property or properties are encompassed by the term “physical cross section”, and whether the term refers to some physical molecular structure, some physical molecular weight, some group of biological organisms, a cross section of molecular fragments, a mixture of biological fluids, and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 103 is indefinite for the recitation of the term “mobility in a field” in line 6 because it is unclear as to what property or properties are encompassed by the term “mobility in a field”, and whether the term refers to a microscope field, a magnetic field, a field of view, mobility in a particular area, mobility of a molecule, mobility of a cell, mobility of a biological organism, and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 103 is indefinite for the recitation of the term “time to relax from an excited mode” in line 7 because it is unclear as to what property or properties are encompassed by the term “time to relax from an excited mode”, and whether the term refers to a molecular relaxation rate of some kind, the time for a subject to relax after work or exercise, the relaxation of a cellular wall, and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 103 is indefinite for the recitation of the term “higher electric moment” in line 11 because the term “higher” is relative terms that renders the claim indefinite. The term “higher” is not defined by the 
Claim 103 is indefinite for the recitation of the term “other stable or excited energy levels” in line 18 because it is wholly unclear as to what chemical, physical, and/or biological property or properties are encompassed by the term “other stable or excited energy levels” because the term is wholly unclear and, thus, the metes and bounds of the claim cannot be determined.
Claim 103 is indefinite for the recitation of the term “translational or vibrational energy” in line 19 because it is unclear as to what the term refers and to what property or properties are encompassed by the term “translational or vibrational energy”; and whether the term refers to molecular energy, to chemical energy, to the energy obtained or given off from an organism, and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 103 is indefinite for the recitation of the term “likelihood of binding to other molecules” in line 21 because it is wholly unclear as to how such a “likelihood of binding to other molecules” is determined, how such a “likelihood” is measured or determined, what molecules are encompassed by the term, and/or how a “likelihood of binding to other molecules” can be used to separate a mixture of organic molecules based on this property and, thus, the metes and bounds of the claim cannot be determined.
Claim 104 is indefinite for the recitation of the term “wherein step (a) comprises” in line 1 because it is unclear if the step (a) of claim 104 replaces step (a) of claim 96, such that step (a) of claim 104 is an entirely new independent claim, or whether step (a) of claim 104 is in addition to claim 96 (e.g., “wherein step (a) further comprises” and, thus, the metes and bounds of the claim cannot be determined.
Claim 105 is indefinite for the recitation of the terms “chemical or physical dissociations”; “molecular collisions”; and “collisions with charge or neutral atoms...or other particles” in lines 4-6 because it is unclear as to what fragmentation methods are encompassed by the terms “chemical or physical dissociations”; “molecular collisions”; and “collisions with charge or neutral atoms...or other particles”; and/or what types of dissociations are encompassed by the term “chemical or physical other particles” (underline added) are encompassed in the broadly recited different methods of fragmentation and, thus, the metes and bounds of the claim cannot be determined.
Claim 109 is indefinite for the recitation of the term “analysis of a molecular mass” in line 2 because it is unclear what analytical processes are encompassed by the term “analysis of a molecular mass”, and whether the term includes weighing a sample, holding the sample in your hand, detecting the weights of molecular ions, fragmentation analysis, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claim 109 is indefinite for the recitation of the term “collision cross-section of the ionized organic molecules” in line 3 because it is unclear what analytical processes are encompassed by the term “collision cross-section of the ionized organic molecules”, and whether the term refers to a physical analysis by some device or instrumentation, whether the term refers to an algorithmic analysis, and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claims 111 and 113 are indefinite for the recitation of the term “the amino or nucleic acid sequence of at least one ionized biopolymer” such as recited in claim 111, lines 1-2. There is insufficient antecedent basis for the term “the amino or nucleic acid sequence” in the claim. Moreover, instant claim 96 does not recite any “amino or nucleic acid sequence”, or any “biopolymer” and, thus, the metes and bounds of the claim cannot be determined.
Claim 113 is indefinite for the recitation of the term “at least in part” in lines 1-14 because it is unclear as to what the other elements or things are identified and encompassed by the term “at least in part”, and whether the term includes identifying health hazards, identifying adopted children, identifying treatments for insomnia, identifying a new microorganism, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claim 113 is indefinite for the recitation of the term “expected efficacy of a drug” in line 5 because it is unclear as to the meaning of the term “expected efficacy of a drug”, whether the term refers to a wishful efficacy, a measure efficacy, a suggested efficacy, and/or how such an “expected efficacy of a 
Claim 113 is indefinite for the recitation of the term “predicts the side effects of a drug” in line 9 because it is unclear as to the meaning of the term “predicts the side effects of a drug”, what “side effects” are encompassed by the term, and/or how these unidentified side effects are predicted. Thus, it is unclear whether the term includes death, memory loss, no change, behavioral changes such as anxiety, physical changes such as hives, and/or how such a prediction can be made by identifying an amino acid sequence of at least one biopolymer and, thus, the metes and bounds of the claim cannot be determined.
Claim 113 is indefinite for the recitation of the term “biological hazards, bioterrorism threats, or biological weapons” in lines 11-12 because it is unclear as to what biological hazards, threats, or weapons are encompassed by the term “biological hazards, bioterrorism threats, or biological weapons”, and whether the term includes ricin, sarin gas, dust, air/water pollution, weight gain, stress, snake toxins, etc. and/or how such an “biological hazards, bioterrorism threats, or biological weapons” are identified by an amino acid sequence of at least one biopolymer and, thus, the metes and bounds of the claim cannot be determined.
Claim 113 is indefinite for the recitation of the term “countermeasures to biological hazards, bioterrorism threats, or biological weapons” in line 13 because it is unclear as to what countermeasures are encompassed by the term “countermeasures to biological hazards, bioterrorism threats, or biological weapons”, and whether the term includes firing missiles, closing a window, administering an antidote, covering a city in sand, the use of gas masks, etc.; and/or how such “countermeasures to biological hazards, bioterrorism threats, or biological weapons” are identified by an amino acid sequence of at least one biopolymer and, thus, the metes and bounds of the claim cannot be determined.
Claim 113 is indefinite for the recitation of the term “the expected performance level of a human or animal for a specific task and/or for a class or problems” in lines 14-15. There is insufficient antecedent basis for the term “the expected performance level of a human or animal for a specific task and/or for a class or problems” in the claim. Moreover, it is wholly unclear as to how the performance level, tasks, human or animal class, and/or problems are expected (e.g., thought about, anticipated, wished for, etc.); what performance level, tasks, human or animal class, and/or problems are encompassed by the term 
Claims 97, 100 and 107 are indefinite insofar as they ultimately depend from claim 96.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claim 111 and 113 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 04-01-2021.
Claim 111 recites (in part) “wherein step (b) further comprises identifying the amino or nucleic acid sequence of at least one ionized biopolymer” in lines 1-2. Claim 111 depends from claim 96. It is noted that instant claim 96 does not recite an “an amino or nucleic acid sequence”, or “at least one biopolymer”. Thus, claim 111 is an improper dependent claim, and does not further limit the subject matter of the claim upon which it depends.
Claim 113 recites (in part) “the method of claim 111, wherein step (b) further comprises identifying the amino acid sequence of at least one ionized biopolymer” in lines 1-2. Claim 113 depends from claim 111, and claim 96. It is noted that claim 111 recites “an amino or nucleic acid sequence”, 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, 
rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies 
with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 96, 97, 100, 103, 104, 106, 107, 109, 111 and 113 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_examples_ nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper. This is a new rejection necessitated by amendment of the claims in the response filed 04-01-2021.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 96, 97, 100, 103, 104, 106, 107, 109, 111 and 113 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 96 is broadly directed to a method of analyzing a mixture of organic molecules, comprising: (a) providing more than one sample comprising a plurality of fragmented organic molecules which have been (a)(1) separated from the mixture of organic molecules based on at least one chemical, physical or biological property; and (a)(2) subjected to at least one fragmentation method, (b) subjecting the plurality of fragmented organic molecules from one sample to an ion source, and subsequently detecting in an analytical process the isotopic envelopes of ionized organic molecules, wherein the isotopic envelops of ionized organic molecules that comprise different chemical compositions do not at least one average overlap in scope, and (c) repeating step (b) for each provided sample.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 96, 97, 100, 103, 104, 106, 107, 109, 111 and 113 are drawn to a natural phenomenon in the form of a natural correlation between organic molecules (e.g., proteins, receptors, enzymes, DNA, RNA, etc.), organic molecule fragments and at least one chemical, physical and/or biological property (e.g., dipole moment, mobility, molecular mass, melting point, boiling point, solubility, etc.); the natural correlation between organic molecules and their ability to naturally bind to (or within) biological organisms, biological analytes, cells, proteins, DNA, etc.; the natural correlation between an organic molecule and biomarkers of disease, the efficacy of a drug, biological hazards, etc.; and to an abstract idea in the form of using analytical processes to detect the isotopic envelopes of organic molecules, wherein the analysis requires mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process such as detecting, identifying, and determining overlap that can be performed in the human mind (including observation, judgement and opinion); and/or using a general computer to carry out generic computer functions such as encompassed by the steps of providing, subjecting, detecting, analyzing, and identifying. The claims broadly recite a method of analyzing a mixture of organic molecules, comprising, (a) separating organic molecules based on at least one chemical, physical and/or biological property; (b) subjecting the organic molecules to a fragmentation method; (c) subjecting the plurality of fragmented organic molecules to an ion source, and using an analytical process to detect isotopic envelopes; and repeating step (c) for each sample. Thus, the claims recite a natural phenomenon, and an abstract idea, which falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, equations, and calculations that can be carried out in the human mind, and/or by using a general computer that performs routine and conventional functions, as well as, mental process performed in the human mind including concepts such as observation, evaluation, judgement, and/or opinion. Thus, under the revised Step IIA analysis, the claims are directed to a natural phenomenon, and to an abstract idea. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to a natural phenomenon and to an abstract idea. There are no meaningful limits on the judicial exceptions. The limitations simply describe a vague process of obtaining a set of cysteine-reactive probe-protein complexes from a sample comprising a cell solution; analyzing the set; and identifying a cysteine containing protein. The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Claim 96 recites, “providing more than one sample comprising a plurality of fragmented organic molecules that have been separated from the mixture of organic molecules based on at least one chemical, physical and/or biological property and subjected to at least one fragmentation method”; “subjecting the plurality of fragmented organic molecules from one sample to an ion source”; and “detecting in an analytical process the isotopic envelopes of ionized organic molecules, wherein the isotopic envelopes do not at least on average overlap”. These limitations simply describe a process of collecting and analyzing information, which is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); as well as, “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Moreover, many of Applicant’s process steps can be practiced as a mental process performed in the human mind, by pen and paper, or through the use of a generic computer, for example, “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Hence, these limitations are akin to an “abstract idea itself” which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. Additionally, the dependent limitations of claims 97, 100, 103, 104, 106, 107, 109, 111 and 113 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 97 provides, “the mixture of organic molecules is obtained from a single organism; a plurality of organisms, a plurality of cells, cells obtained from a bodily fluid, cells obtained from a tissue, or combinations thereof”; claim 103 recites, “wherein the at least one chemical, physical and/or biological property is chosen from: molecular mass, physical cross section, mobility in a medium, mobility in a field, time to relax from an excited mode, isotopic composition, electric dipole moment...likelihood of binding to other molecules, affinity of binding to other molecules, reaction rate of binding to other molecules, or combinations thereof”; claim 106 recites “wherein steps (a)(2) comprising at least one fragmentation method chosen from enzymatic digestion, chemical or physical dissociations, collisions with charged or neutral atoms, molecules, molecular clusters, or other particles...exposure to radiation or photons, or combinations thereof”; and claim 113 which recites, “wherein step (b) further comprising identifying the amino acid sequence of at least one ionized biopolymer, and identifying at least one biomarker, which at least in part indicates the onset, stage, or type of a disease; at least one biomarker, which in part predicts the expected efficacy of a drug for a specific organism or group of organisms...at least one biomarker which at least in part identifies the expected performance level of a human or animal for a specific task and/or for a class or problems”, which clearly resembles “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? 
The claims amount to nothing more than fragmenting organic molecules and subjecting the plurality of organic molecule fragments to an ion source (e.g., the sun, a light bulb, laser, etc.); and detecting the ionized organic molecules, wherein subjecting organic molecules to ion sources and analytical processes including mass spectrometry analysis, IR, UV, NMR, multiplex sequencing, etc. are well known, purely conventional or routine in the art. For example, protein modification reagents for fragmentation and quantitative profiling of proteins in a complex mixture were known in the art, wherein a number of different technologies have been deployed to separate, analyze, and identify proteins such as by mass spectrometry (MS), which involves analysis of isolated proteins or peptide fragments, followed by mapping or tandem MS to obtain sequence information as evidenced by Singh et al. (US2010015717, Gygi et al. (US8669116, issued March 11, 2014; Abstract; and col 2, lines 30-40); and that a fractional concentration of clinically-relevant DNA in a mixture of DNA from a biological sample is determined based on amounts of DNA fragments at multiple sizes, wherein the fractional concentration of fetal DNA in maternal plasma or tumor DNA in a patient’s plasma can be determined from the sizes of DNA fragments in the sample, such that the size can be mass, length or other suitable measures, which can be performed in various ways such as, for example, paired-end sequencing and alignment of DNA fragments using a statistically significant number of DNA fragments such as greater than 2,000,000 fragments; and that size distribution of plasma DNA can be determined using real-time PCR, electrophoresis, and mass spectrometry analysis were known in the art as evidenced by Lo et al. (US20130237431, published September 12, 2013; Abstract; and paragraphs [0068]; and [0081]). Moreover, screening methods for the identification and/or isolation of a peptide that is capable of modulating a phenotype in a cell, tissue, or organism including the non-hybrid screening method to identify a peptide that is capable of rescuing the cell, tissue or organism from cell death, and/or inducing a cell, tissue or organism to grow, or identifying a peptide capable of modulating a phenotype of interest including any phenotype associated with a disease and/or disorder including the identification of new drug targets such as proteins; and that the method comprises: (i) selecting or obtaining a cell including a cultured mammalian cell capable of expressing the phenotype to be modulated; (ii) expressing, introducing, or contacting a cell, tissue or organism with a candidate peptide that mimics the structure of a domain or subdomain of a protein; (iii) selecting a cell, tissue or organism from (ii) in which the phenotype is modulated; (v) identifying the expressed or introduced peptide that modulated the phenotype, wherein the peptide does not suppress or enhance the Watt et al. (WO2005119244, published December 15, 2005; Abstract; pg. 6, lines 35-37; pg. 7, lines 1-30; pg. 48, lines 21-22; and pg. 80, lines 1-11); methods applicable to the identification of novel interaction sites of components of association pairs comprising pairs of moieties and/or molecules such as receptors or ligands, the binding of unknown counterparts, the identification of unknown and secondary therapeutic targets of drugs, the identification of novel receptor or ligand molecules with similar interaction site as the source or target molecule, the prediction of drug targets related to side effect and toxicity, the prediction of targets to drug ADME, and the construction of virtual binding targets in docking simulations, wherein examples of ligand of receptors including naturally occurring and synthetic hormones, pheromones, neurotransmitters, peptides, drugs, and small molecules were known in the art as evidenced by Tong et al. (WO2008091225, published July 31, 2008; paragraphs [0004]; and [0123]); Thus, providing a plurality of fragmented organic molecules that have been fragmenting (in the body, in situ, in silico, etc.), separating the mixture organic molecules based on at least one chemical, physical and/or biological property, subjecting fragmented organic molecules to an ion source, and detecting isotopic envelopes of ionized organic molecules by an analytical process was well known, purely conventional or routine in the art. Step IIA [YES], the claimed invention is directed to a judicial exception.
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claim is recited without any specificity as to the structures and/or source of the organic molecules (e.g., proteins, peptides, small molecules, DNA, RNA, macromolecules, receptors, etc.); the structures and/or sources of organic molecule fragments; the number of fragments (e.g., 2, 6, 12, 100, etc.); the number of samples; the method of providing; the method of fragmenting (e.g., chemical, physical, enzymatic, etc.); the method of subjecting; the method of separating (e.g., chromatography, crystallization, separate vials, magnetically, 
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claims 97, 100, 103, 104, 106, 107, 109, 111 and 113 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 96, significantly different. For example, claim 100 encompasses the method according to claim 96, wherein step (a) comprises providing more than 1536 samples, but it does not add anything that makes the natural phenomenon and abstract idea in claim 96 significantly different.
In light of the above consideration and the new guidance, claims 96, 97, 100, 103, 104, 106, 107, 109, 111 and 113 are non-statutory. This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Claim Rejections - 35 USC § 102
(1)	Claims 96, 100, 103, 104, 106, 107 and 109 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Beecher et al. (US Patent Application Publication No. 2009039247, published February 12, 2009; of record) as evidenced by Siuzdak (Journal of Laboratory Automation, 2004, 50-63; of record); and Furutani et al. (US Patent Application Publication No. 20050230615, published October 20, 2005; of record). This is a new rejection necessitated by amendment of the claims in the response filed 04-01-2021.
claims 96, 100, 103, 104, 106, 107, 109 and 113, Beecher et al. teach that a chromatographically separated sample for analysis is provided (interpreted as a providing a separated sample, and separated based on a physical or chemical property) that comprises a composition adapted for mass spectral analysis that contains a mass spectrally-determinable amount (interpreted as a physical property; and at least one quantity, releasing, and simultaneously or subsequently ionizing) of each of (i) at least one analyte to be assayed, wherein the composition can contain a plurality of analytes to be assayed (interpreted as encompassing at least 1536 samples), and (ii) a standard compound, wherein each of molecules of the standard compound contains one or the other of a pair of two stable isotopes of the same element that differ in molecular weight by at least two atomic mass units (interpreted as a mixture of organic molecules, and isotopic envelopes do not overlap), and wherein more than one pair of such isotopes can be used (interpreted as more than one sample), such that the two isotopes in the standard compound are present in a predetermined ratio that is other than the naturally occurring ratio of these isotopes (interpreted as more than one sample; separated based on a physical or chemical property; mixture of organic molecules; subjecting to an ion source; subsequently detecting ionized organic molecules; repeating step (b) for each provided sample; isotopic envelopes do not overlap; molecular mass; and interpreting the predetermined ratio different from naturally occurring ratio as a property including a physical cross section (elected species), claims 96, 100 and 103) (paragraphs [0013], lines 11-14; [0015]; and [0065], claim 6), wherein it is known that a mass spectrometer determines the mass of a molecule by measuring its mass-to-charge ratio (m/z), such that the spectrum is the result of molecular ionization, ion separation, and ion detection that can provide molecular mass or even structural information as evidenced by Siuzdak et al. (pg. 50, col 1, last partial paragraph; and pg. 50, col 2, first partial paragraph). Beecher et al. teach the mass spectral analysis (interpreted as analysis by mass spec) of the sample is carried out (interpreted as an analytical process) to provide a set of ion peaks (interpreted as mass-to-charge ratio), including peaks for the ions produced by the standard compound molecules that contain the two isotopes (interpreted as fragmenting; analytical process; different compound molecules as a physical cross section; detecting ionized organic molecules; and two properties including molecular weight; mass spectrum analysis; molecular mass, production of an ion peak, claims 96, 103, 104 and 109) (paragraph [0016], lines 1-4), electrospray MS, a liquid effluent of APCI is introduced directly into the ionization source; and that in MALDI analysis, the analyte is co-crystallized with an excess of matrix compound, and that a non-volatile solid material facilitates the desorption and ionization process by absorbing the laser radiation as evidenced by Siuzdak (pg. 58, col 1, first partial paragraph; pg. 58, col 2, first partial paragraph; and pg. 58, col 2, and first full paragraph); and where it is known that particles containing specific tags, mass specific adducts, and minor occurrence elemental isotopes are immobilized in the matrix particle and would be released from the particle only by the process during which the attached analyte is desorbed into the mass spectrometer as evidenced by Furutani et al. (interpreted as ionizing) (paragraph [0047], lines 26-35). Beecher et al. teach that once the user identifies the isotopic patterns in a mixture, the isotopic patterns provide multiple peaks (interpreted as an analysis of molecular mass), any of which can be used for quantification (interpreted as an analytical process, and physical dissociations), wherein the technique permits one to remove the offending contamination (interpreted as a counter-measure to a biological hazard, elected species) and achieve a more accurate estimation of the true quantity of the compound in question (interpreted as subjecting the ionized fragmentation products to at least one analytical process; countermeasure to a biological hazard; molecular mass-to-charge ratio; and inherently encompassing isotopic envelopes do not overlap; step (a1) is repeated after step (a2); and fragmentation by molecular collisions, claims 96, 106 and 107) (paragraph [0046]). 
Beecher et al. do not specifically exemplify a sample as described in claim 97 (instant claim 97); or identifying an amino acid sequence or a nucleic acid sequences (claims 111 and 113).
Beecher et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.


(2)	Claims 96, 97, 100, 103, 104, 106, 107, 109, 111 and 113 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Singh et al. (US Patent Application Publication No. 201000157177, published January 21, 2010; of record) as evidenced by Siuzdak (Journal of Laboratory Automation, 2004, 50-63; of record); and Furutani et al. (US Patent Application Publication No. 20050230615,  This is a new rejection necessitated by amendment of the claims in the response filed 04-01-2021.
Regarding claims 96, 97, 100, 103, 104, 106, 107, 109, 111 and 113, Singh et al. teach bioanalytical methods and reagents for multiplexed, quantitative analysis of proteins (interpreted as a plurality of organic molecules), such that the reagents of the invention react with amino acids or other protein components or structures (e.g., targets) and function as mass tags (interpreted as a plurality of samples, encompassing 1536 samples, amino acid sequence, and isotopic envelopes do not overlap), wherein the invention involves chromatographic separation (interpreted as separation based on a chemical or physical property) of the protein/mass tag adducts coupled to mass spectrometric based methods for quantitative analysis, such that the reagents comprise moieties that permit isolation of proteins from complex mixtures such as biological fluid or tissue (interpreted as cells from a body tissue or fluid, nucleic acid sequence, and polymer), wherein the reagents can optionally comprise moieties to adjust the mass, size, or other properties of the reagent (interpreted as separation of organic molecules with respect to a chemical or physical property; molecular weight and physical cross section; repeating step (b); cells obtained from a bodily fluid or tissues; encompassing 1536 samples; amino acid sequence; isotopic envelopes do not overlap; separated by two properties including mass, tags, chemical structure, size, mass spectrum and other properties; molecular collisions; step (a1) repeated after step (a2); and identifying an amino acid sequence, claims 96, 97, 100, 103, 104, 106, 107, 109, 111 and 113) (paragraph [0016]). Singh et al. teach that samples are biological samples such as blood or serum (interpreted as cells from a biological fluid), and can include samples from living organisms such as mammals, fish, bacteria, parasites, viruses, fungi and the like, wherein biological samples include biological fluids, biological cells, and biological tissues (interpreted as biological cells, cells from an organism, cells from a biological fluid or tissues, claim 97) (paragraph [0055]). Singh et al. teach the separation or fractionation of proteins or peptides before tagging and detection, wherein separation or fractionation can be accomplished by a variety of methods including filtration, HPLC, size exclusion chromatography, gel electrophoresis, and liquid chromatography (interpreted as fragmenting; separating; two or more chemical or physical properties such as size, chemical structure, mass, filtration, and tags; a plurality of samples, claim 96) (paragraph [0057], lines 1-10). Singh et al. reagents of the invention provide for different labeling of the isolated peptides (interpreted as a second plurality of samples) or the reaction products from enzymatic assays (interpreted as enzymatic digestion), wherein the mass differentiated reagents can serve as internal standards, such that the reagent facilitate the quantitative determination by mass spectrometry of the relative amounts of the proteins in samples (interpreted as fragmentation into smaller molecules; a plurality of organic molecules; ionizing; determining mass-to-charge ratio; isotopic envelopes do not overlap; and enzymatic digestion (elected species), and chemical or physical dissociations, claims 96, 103, 104, 106, 107 and 109) (paragraph [0017]), wherein it is known that a mass spectrometer determines the mass of a molecule by measuring its mass-to-charge ratio (m/z), such that the spectrum is the result of molecular ionization, ion separation, and ion detection that can provide molecular mass or even structural information as evidenced by Siuzdak et al. (pg. 50, col 1, last partial paragraph; and pg. 50, col 2, first partial paragraph). Singh et al. teach protein mass tag (PMT) reagents comprise “amino acid reactive” moiety that is capable of reacting with “protein functional groups”, including a digested peptide or protein fragment (interpreted as fragmenting; and third plurality) or any other protein structure, such that the adduct of the PMT reagent and the protein can be analyzed by mass spectrometry including electrospray ionization (ESI) MS/MS, matrix assisted laser desorption/ionization (MALDI), or tandem mass spectrometry (corresponding to fragmented into smaller subunits; analytical process; ionized molecules; mass or mass-to-charge ratio; ions are associated with organic molecules of a particular chemical composition; identifying an amino or nucleic acid sequence, claims 96 and 111) (paragraph [0029]), wherein it is known that in electrospray MS, a liquid effluent of APCI is introduced directly into the ionization source; and that in MALDI analysis, the analyte is co-crystallized with an excess of matrix compound, and that a non-volatile solid material facilitates the desorption and ionization process by absorbing the laser radiation as evidenced by Siuzdak (pg. 58, col 1, first partial paragraph; pg. 58, col 2, first partial paragraph; and pg. 58, col 2, and first full paragraph); and where it is known that particles containing specific tags, mass specific adducts, and minor occurrence elemental isotopes are immobilized in the matrix particle and would be released from the particle only by the process during which the attached analyte is desorbed into the mass spectrometer as evidenced by Furutani et al. (paragraph [0047], lines 26-35). Singh et al. teach that protein analysis isotope-coded affinity tag (ICAT) comprising differential labeling involving two isotopic reagents for two samples in comparative profiling, wherein samples are mixed following ICAT derivatization, proteolyzed together, tagged peptides are affinity purified using Streptavidin, and can be fractionated following extraction, such that the ratio of mass peak amplitude of peptide from proteins differentially labeled with heavy and light mass tags gives a measure of the relative amounts of each protein (corresponding to associated with organic molecules of different chemical composition; isotopic envelopes do not overlap; ionization; repeated; and analytical method; claims 96) (paragraph [0009]). Singh et al. teach that tandem mass spectrometry MS/MS can be performed on the peptides, followed by database searches to match fragmentation patterns and identify the peptide in question (interpreted as identifying a sequence of at least one ionized polymer; and a countermeasure to a biological hazard, bioterrorism threat or biological weapon, claims 111 and 113) (paragraph [0049]). Singh et al. teach that it can be desirable to cleave or “digest” the proteins in the sample before or after tagging, such as by enzymatic digestion (interpreted as a plurality of molecules; fragmentation; repeated; and by enzymatic digestion, claim 96, 106 and 107) (paragraph [0058]).
Singh et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
Claims 96, 97, 100, 103, 104, 106, 107, 109, 111 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Gygi et al. (US Patent No. 8669116, issued March 11, 2014; of record) as evidenced by Siuzdak (Journal of Laboratory Automation, 2004, 50-63; of record); and Furutani et al. (US Patent Application Publication No. 20050230615, published October 20, 2005; of record).
Regarding claims 96, 97, 100, 103, 104, 106, 107, 109, 111 and 113, Gygi et al. teach methods of detecting and quantifying proteins (interpreted as nucleic acid or amino acid sequences, and identifying at least one biopolymer) by mass spectrometric analysis (interpreted as an analytical method; and separation) using peptide internal standards and provides a highly sensitive way of detecting protein modifications, wherein ubiquitination targets in normal and diseased cells can be evaluated (interpreted as a plurality of cells), such that individual ubiquitinated polypeptides identified molecular probes diagnostic of a cell state and/or can serve as targets for agents that modulate one or more cellular processes (corresponding to a plurality of organic molecules; separating with respect to two or more physical or chemical properties; analytical process; subjecting to an ion source; isotopic envelopes do not overlap; repeating; cells; nucleic acid or amino acid sequences, and identifying at least one biopolymer; and identifying a countermeasure to biological hazards, bioterrorism threats and biological weapons, or a biomarker of disease, claims 96, 97, 111 and 113) (Abstract). Gygi et al. teach providing a mixture of different polypeptides (interpreted as a primary sample) and spiking the mixture with a known quantity of internal standard labeled with a mass-altering label (interpreted as separating a sample with respect to a physical or chemical property); the spiked mixture is treated with protease activity to generate a plurality of peptides including the labeled peptide internal standard and peptides corresponding to the target polypeptide (interpreted as fragmenting samples); a chromatographic separation step is performed to isolate the labeled peptide internal standard and any target peptide present in the spiked mixture (also interpreted as separating a sample with respect to a chemical or physical property); and the labeled peptide internal standard and target peptide are fragmented such as by using multistage mass spectrometry, wherein the ratio of labeled fragments to unlabeled fragments is determined (also interpreted as fragmenting; ionizing; subjecting to an analytical process; and repeating, claims 96) (col 3, lines 19-40). Gygi et al. teach that the method comprises identifying a real or predicted peptide digestion product  of a target polypeptide, determining the amino acid sequence of the peptide digestion product (interpreted as fragmenting by enzymatic digestion) and synthesizing a peptide having the amino acid sequence, wherein the peptide is labeled with a mass-altering label (interpreted as a plurality of samples) and fragmented by multi-stage mass spectrometry (interpreted as fragmenting and ionizing), and wherein the label is a stable isotope such that a peptide signature diagnostic of the peptide is determined, after one or more rounds of fragmenting (interpreted as repeating), and the signature is used to identify the presence and/or quantity of a peptide of identical amino acid sequence in a sample; and that a labeled peptide is provided which co-elutes with an unlabeled peptide having the same amino acid sequence (e.g., a target peptide) in a chromatographic separation procedure such as HPLC (corresponding to fragmenting; ionizing samples; molecular weight and physical cross section; chemical electrospray MS, a liquid effluent of APCI is introduced directly into the ionization source; and that in MALDI analysis, the analyte is co-crystallized with an excess of matrix compound, and that a non-volatile solid material facilitates the desorption and ionization process by absorbing the laser radiation as evidenced by Siuzdak (pg. 58, col 1, first partial paragraph; pg. 58, col 2, first partial paragraph; and pg. 58, col 2, and first full paragraph). Gygi et al. teach that the labeled amino acids and peptides are readily distinguished from unlabeled amino acids and peptides by their ion/mass pattern in the resulting mass spectrum (corresponding to fragmentation product; isotopic envelopes do not overlap; molecular mass; tagged; and mass-to-charge ratio, claims 96, 103 and 104) (col 12, lines 66-67; and col 13, lines 1-2). Gygi et al. teach that the fragment ions in the MS/MS and MS3 spectra are generally highly specific and diagnostic for peptides of interest, such that the identification of peptide diagnostic signatures provides for a way to perform highly selective analysis of a complex protein mixture such as a cellular lysate (interpreted as identifying a disease) in which there can be greater than about 100 or about 100,000 different kinds of proteins (interpreted as encompassing more than 1536 samples), wherein conventional mass spectrometry would not be able to distinguish between peptides with different sequences but similar m/z ratios (which tend to co-elute with any labeled standard being analyzed) (corresponding to measurement of mass-to-charge ratios; isotopic envelopes do not overlap; encompassing more than 1536 samples; and identifying a biomarker of disease, claims 96, 100 and 113) (col 14, lines 19-29) , wherein it is known that a mass spectrometer determines the mass of a molecule by measuring its mass-to-charge ratio (m/z), such that the spectrum is the result of molecular ionization, ion separation, and ion detection that can provide molecular mass or even structural information as evidenced by Siuzdak et al. (pg. 50, col 1, last partial paragraph; and pg. 50, col 2, first partial paragraph). Gygi et al. teach peptide internal standards comprise mass-altering labels which are stable isotopes including isotopes of hydrogen, nitrogen, oxygen, carbon, or sulfur (col 13, lines 19-23); and where it is known that particles containing specific tags, mass specific adducts, and minor occurrence elemental isotopes are immobilized in the matrix particle and would be released from the particle only by attached analyte is desorbed into the mass spectrometer as evidenced by Furutani et al. (interpreted as releasing and ionizing simultaneously) (paragraph [0047], lines 26-35). 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting and quantifying proteins by mass spectrometry as exemplified by Gygi et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method isotopic labeling of peptide fragments for detecting and quantifying proteins by mass spectrometry as disclosed by Gygi et al. to include mass-altering labels including stable isotopes of hydrogen, nitrogen, oxygen, carbon, or sulfur as disclosed by Gygi et al. with a reasonable expectation of success in creating and/or identifying peptide diagnostic signatures; in readily distinguishing labeled peptides from unlabeled peptides by their ion/mass pattern in the resulting mass spectrum; and/or performing highly selective analysis of a complex protein mixture.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.	

Conclusion
Claims 96, 97, 100, 103, 104, 106, 107, 109, 111 and 113 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639